Pannell, Judge.
The defendant was indicted with another for the offense of burglary in two counts. He was tried and convicted and sentenced to serve eight years in each case. His motion for new trial was overruled and the defendant appealed to this court. Held:
Considering the entire evidence and the defendant’s unsworn statement, which the jury were authorized to consider along with the evidence in the case, we cannot say the verdict of guilty on both counts was unauthorized. No other error appearing, the action of the trial judge in overruling the defendant’s motion for new trial is affirmed.

Judgment affirmed.


Eherhardt, P. J., and Stolz, J., concur.